DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 2017/0207307) in view of Dasgupta et al (US 2020/0350184) and Lee et al (US 8,313,967).
Regarding claim 1, Dasgupta ‘307 (Fig. 3G) discloses a semiconductor structure having a Si substrate 301 ([0099]) heterointegrated with GaN ([0110]) comprising: a silicon substrate 301 ([0099]) having a main surface, which has a (100) crystal surface ([0099]), the main surface is provided with an oxide layer 302 (equivalent to oxide layer 207 in Fig. 2M, [0064]) thereon, the oxide layer 302 and the silicon substrate 301 are partially removed to have a hundred nanometer scale hole ([0070]), a wall of the hundred nanometer scale hole is formed of a sidewall and a tilted surface 305 downward extended from the sidewall (see Fig. 3B), the sidewall is provided with a nitride layer 321 (i.e., corresponding to sidewall portion of 321, equivalent to nitride material 271 in Fig. 2M, [0072]) thereon, and the tilted surface 305 has a (111) crystal 
Dasgupta ‘307 does not disclose the GaN epitaxial layer 322 is a silicon-doped GaN.
However, Dasgupta ‘184 teaches a semiconductor structure comprising a GaN layer doped with silicon to form a doped GaN having n-type conductivity or doped with magnesium to form a doped GaN having p-type conductivity ([0047]).  Accordingly, it would have been obvious to have the GaN epitaxial layer 322 of Dasgupta ‘307 being doped with silicon in order to provide the silicon-doped GaN epitaxial layer having a desired n-type conductivity, as taught by Dasgupta ‘184.
Neither Dasgupta ‘307 nor Dasgupta ‘184 disclose the sidewall of the hole being within the silicon substrate and perpendicular to the crystal surface of the substrate.
However, Lee (Figs. 7-8) teaches a semiconductor structure having a Si substrate heterointegrated with GaN (column 7, lines 26-39) comprising various possible profiles of the holes which have variety of depths fabricated into the silicon substrate, the profiles including the hole having the sidewall provided within the silicon substrate (Fig. 8c), for increasing area (i.e., wide-area) of growing a high-quality cubic phase GaN on the silicon substrate (column 7, lines 26-39).  Accordingly, it would have been obvious to modify the device of Dasgupta ‘307 by forming the sidewall of the hole within the silicon substrate in order to increase area of growing a high-quality cubic In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It appears that these changes produce no functional differences and the “same purpose” of providing a “wide-area” of growing a high-quality cubic phase GaN on the silicon substrate would result (see Lee, column 9, lines 26-39).
Regarding claim 2, Dasgupta ‘307 (Fig. 3G) further discloses: the oxide layer 302 (or 207 in Fig. 2M) has a thickness of 100 nm ([0066]).
Regarding claim 3, Dasgupta ‘307 does not disclose the sidewall of the hole having a depth in a range as claimed.
However, Lee (Figs. 7-8) teaches a semiconductor structure having a Si substrate heterointegrated with GaN (column 7, lines 26-39) comprising various possible profiles of the holes which have variety of depths fabricated into the silicon substrate, the profiles including the hole having the sidewall provided within the silicon substrate (Fig. 8c), for the same purpose of growing a high-quality cubic phase GaN on the silicon substrate (column 7, lines 26-39).  Accordingly, it would have been obvious to modify the device of Dasgupta ‘307 by forming the sidewall of the hole within the silicon substrate and having a depth in a range as claimed because the depth of the sidewall can be optimized depending upon the desired applications and the same purpose of growing a high-quality cubic phase GaN on the silicon substrate would result.  
.
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant (pages 6-10 of remark) argues that it would not be obvious to combine Lee with Dasgupta because Lee does not teach the hole having a sidewall perpendicular to the surface of the substrate.
This argument is not persuasive because there is no evidence of record to indicate that having a sidewall of the hole perpendicular to the surface of the substrate would achieve unexpected results over a sidewall of the hole not perpendicular to the surface of the substrate.  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, it appears that changing the shape of the hole by changing the tiled sidewall to the vertical sidewall would produce no functional differences and the “same purpose” of providing a “wide-area” of growing a high-quality cubic phase GaN on the silicon substrate would result (see Lee, column 9, lines 26-39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/Primary Examiner, Art Unit 2817